Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 03, 2020

The Court of Appeals hereby passes the following order:

A20A1131. BEYOND MEAT, INC. v. DON LEE FARMS, A DIVISION OF
    GOODMAN FOOD PRODUCTS et al.

      In this civil action, Beyond Meat, Inc. filed a notice of appeal from the trial
court’s order denying its motion for protective order and/or to quash a subpoena for
business records. We, however, lack jurisdiction.
      The order that Beyond Meat, Inc. wishes to appeal is a non-final order, leaving
the case pending before the trial court. See Johnson & Johnson v. Kaufman, 226 Ga.
App. 77, 78 (485 SE2d 525) (1997) (discovery orders generally are interlocutory and
not directly appealable as final judgments). “A party seeking appellate review from
an interlocutory order must follow the interlocutory application procedure . . . , which
includes obtaining a certificate of immediate review from the trial court.” Pace
Constr. Corp. v. Northpark Assocs., 215 Ga. App. 438, 439 (450 SE2d 828) (1994);
see OCGA § 5-6-34 (b). Beyond Meat, Inc.’s failure to follow the interlocutory
appeal procedure deprives us of jurisdiction over this appeal, which is therefore
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/03/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.